t c summary opinion united_states tax_court james t and rebecca s werther petitioners v commissioner of internal revenue respondent docket no 16858-03s filed date james t werther pro_se robert e marum for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioners are entitled to two dependency_exemption deductions for petitioner james t werther’s two sons rw and mw from a previous marriage and whether petitioners are entitled to a child_tax_credit of dollar_figure for taxable_year some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits thereto are incorporated herein by this reference petitioners resided in danbury connecticut on the date the petition was filed in this case james t werther petitioner appeared before the court and presented petitioners’ case petitioner wife rebecca s werther did not appear background on date petitioner and eileen m werther eileen were married during the marriage petitioner and eileen had four children aw born in jw born in rw born in and mw born in on date eileen and petitioner were divorced by an order issued by the state of louisiana in a divorce proceeding 1the court uses only the minor children’s initials initiated by petitioner on date eileen and petitioner entered into a final separation agreement covering matters that were not addressed by the louisiana order also on date a hearing was conducted before the chittenden family court chittenden county state of vermont on date the chittenden family court entered a final order which incorporated matters covered in the final separation agreement paragraph of the final order provided eileen shall have the legal and physical parental rights and responsibilities of the parties’ following minor children a jw b rw c mw paragraph of the final order provided in future years after the parties shall allocate the children for dependency purposes in such manner as most reduces the overall tax burden of both parties provided however that if plaintiff eileen incurs a greater tax_liability than if she were to claim the three youngest children as dependents defendant petitioner shall make up the difference to plaintiff eileen and pay her by april 15th of that year on or about date petitioners filed their form_1040 u s individual_income_tax_return for the taxable_year in their return petitioners claimed rw and mw as their dependents and claimed the resulting exemption deductions as well as a dollar_figure child_tax_credit there was no attachment regarding any waiver or declaration such as a form_8332 release of claim to exemption for child of divorced or separated parents 2after his divorce from eileen petitioner married rebecca s werther petitioner wife executed by eileen stating that she was releasing her claim to exemption deductions for rw and mw during the taxable_year petitioners did not have physical or legal custody of rw and mw eileen did not execute or sign any waiver or declaration such as form_8332 stating that she was releasing her claim to exemption deductions for rw and mw respondent issued a notice_of_deficiency to petitioners in which respondent disallowed petitioners’ claimed exemption deductions for rw and mw for the taxable_year as well as the child_tax_credit of dollar_figure a deductions for dependency_exemptions discussion3 sec_151 authorizes deductions for the exemptions provided by that section in particular sec_151 provides an exemption for each of a taxpayer’s dependents as defined in sec_152 sec_152 defines the term dependent to include a taxpayer’s child provided that more than half of the child’s support was received from the taxpayer or is treated under sec_152 as received from the taxpayer 3we decide the issues in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 in the case of a child of divorced parents sec_152 provides as a general_rule that the child shall be treated as receiving over half of his or her support from the custodial_parent custody is determined by the terms of the most recent decree of divorce or subsequent custody decree and will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs thus in the present case because eileen had legal custody of rw and mw throughout as well as physical custody throughout the year she was the custodial_parent in and petitioner was the noncustodial_parent sec_152 provides an exception to the general_rule of sec_152 pursuant to that exception the child shall be treated as receiving over half of his or her support from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the declaration required by sec_152 must be made on either the official form provided by the internal_revenue_service irs form_8332 or on a statement conforming to the substance of that form 114_tc_184 affd sub nom 293_f3d_1208 10th cir form_8332 calls for the following information the name of the child or children for whom an exemption claim is released the applicable tax_year or years for which the claims are released the custodial parent’s signature and the date of signature the custodial parent’s social_security_number the noncustodial parent’s name and the noncustodial parent’s social_security_number the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs supra in the present case eileen as the custodial_parent did not sign form_8332 or any written declaration or statement agreeing not to claim exemption deductions for rw and mw and no such form declaration or statement was attached to petitioners’ return for the year in issue however petitioner argues that in the past he has been allowed the deduction and by not allowing the deduction in the irs broke its own precedent upon the basis of the record and the applicable law we disagree with petitioner’s argument every tax_year stands by itself and respondent’s prior action is of no consequence here petitioner admits that he was the noncustodial_parent in and that eileen did not execute a written declaration such as a form_8332 indicating that she the custodial_parent would not claim exemption deductions for rw and mw for the year petitioner does not argue that he attached any statement or written declaration to his and his current wife’ sec_2001 joint tax_return that would satisfy the requirements of sec_152 although the divorce decree by and through its own terms provides the opportunity for petitioner to be entitled to dependency_exemptions for rw and mw it is well settled that state courts by their decisions cannot determine issues of federal tax law see 327_us_280 783_f2d_966 10th cir neal v commissioner tcmemo_1999_97 nieto v commissioner tcmemo_1992_296 unfortunately regardless of what is stated in the state divorce decree the law is clear that petitioner is entitled to the child dependency_exemption in only if he complied with the provisions of sec_152 petitioner has failed in this regard it follows therefore that the exception set forth in sec_152 does not apply and that the general_rule of sec_152 does apply accordingly petitioners are not entitled to dependency_exemption deductions for rw and mw for see sec_152 miller v commissioner supra respondent’s determination on this issue is sustained b child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant here a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 we have already held that petitioners are not entitled to dependency_exemption deductions under sec_151 for rw and mw accordingly rw and mw are not considered qualifying children within the meaning of sec_24 it follows therefore that petitioners are not entitled to a child_tax_credit under sec_24 with respect to rw and mw in view of the foregoing we sustain respondent’s determination on this issue furthermore we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
